DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0210616 A1).
In regards to claim 1, Lee discloses, in figure 4A, a wireless power transmission device (Fig. 4a) comprising: at least one antenna (Fig. 5A, 553a) for wireless power transmission disposed on one surface of a magnetic field shielding sheet (Fig. 5A, 551; par 0127); a heat dissipation housing (401) in which a circuit board (441) is embedded and which emits heat generated from a heat source (Par 0119); a cover (402a) coupled to the heat dissipation housing (401) to cover the antenna for wireless power transmission (Par 0120); and an antenna (Fig. 5A, 553c) for wireless communication formed integrally with the cover (402b; par 0128).
In regards to claim 2, Lee discloses, in figure 4A, the wireless power transmission device of claim 1, wherein the antenna for wireless communication (Fig. 5A, 553c) is embedded in an inner surface of the cover (402b) (Par 0123, 0136).
In regards to claim 3, Lee discloses, in figure 5A, the wireless power transmission device of claim 1, wherein the antenna for wireless communication is disposed so as not to overlap the antenna for 
In regards to claim 5, Lee discloses, in figure 4A, the wireless power transmission device of claim 1, wherein the cover is made of a heat dissipation plastic material having heat dissipating properties (Par 0120).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0210616 A1) in view of Jung et al. (US 2015/0349406 A1), hereinafter referred to as Jung-1.
In regards to claim 4, Lee disclose the wireless power transmission device of claim 1, but does not clearly disclose wherein the antenna for wireless communication is a laser direct structuring (LDS) antenna formed on one surface of the cover.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Jung-1 by including wherein the antenna for wireless communication is a laser direct structuring (LDS) antenna formed on one surface of the cover in order to reduce thickness on which a pattern corresponding to the antenna 430 and the conductor 440 is formed as well as have an advantage in which a process time of the antenna 430 and the conductor 440 may be shortened (Jung-1; Par 0085, 0087).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0210616 A1) in view of Jung et al. (2013/0015718 A1), hereinafter to referred to as Jung-2.
In regards to claim 6, Lee disclose the wireless power transmission device of claim 1, but does not clearly disclose further comprising a plate type heat dissipation plate disposed on one surface of the magnetic field shielding sheet.
However, Jung-2 discloses, in figure 5, a plate type heat dissipation plate (191; par 0088) disposed on one surface of the magnetic field shielding sheet (551 as discussed in Lee).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Jung-2 by including a plate type heat dissipation plate disposed on one surface of the magnetic field shielding sheet in order to reduce the leakage of the magnetic flux in a direction toward the circuit board 170 in the core 150 by repulsing or absorbing the magnetic field (Jung-2; par 0080).
In regards to claim 7, Lee in view of Jung-2 disclose the wireless power transmission device of claim 6. Jung-2 further discloses, in figure 5, wherein the heat dissipation plate (191) is any one of a plate type copper plate, aluminum plate, and graphite sheet (Par 0088).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Jung-2 by including wherein the heat dissipation plate is any one of a plate type copper plate, aluminum plate, and graphite sheet in order to reduce the leakage of the magnetic flux in a direction toward the circuit board 170 in the core 150 by repulsing or absorbing the magnetic field (Jung-2; par 0080).
In regards to claim 8, Lee disclose the wireless power transmission device of claim 1, but does not clearly disclose further comprising a support plate having at least one accommodation groove formed in each of a first surface and a second surface which are opposite to each other, wherein: the antenna for wireless power transmission is composed of a plurality of flat- plate type coils; any one of the plurality of flat-plate type coils is disposed in a first accommodation groove formed in the first surface; and the other one is disposed in a second accommodation groove formed in the second surface.
However, Jung-2 discloses, in figure 5, a support plate (150) having at least one accommodation groove (152, 153) formed in each of a first surface (152 right-hand side) and a second surface (153 left-hand side) which are opposite to each other (both 152 and 153 are opposite to each other), wherein: the antenna for wireless power transmission (111 and 112) is composed of a plurality of flat-plate type coils (111 and 112); any one of the plurality of flat-plate type coils is disposed in a first accommodation groove (111 is disposed in a first accommodation groove 152; Par 0069) formed in the first surface (152 right-hand side); and the other one is disposed in a second accommodation groove (112 is disposed in a second accommodation grove 153; Par 0069) formed in the second surface (153 left-hand side).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Jung-2 by including a . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0210616 A1) in view of Jung et al. (2013/0015718 A1), hereinafter to referred to as Jung-2, in further view of Wilk et al. (2005/0041370 A1).
In regards to claim 9, Lee in view of Jung-2 disclose the wireless power transmission device of claim 8, but does not clearly disclose wherein the support plate is made of a plastic material having heat dissipating properties.
However, Wilk disclose, in figure 3, wherein the support plate (370) is made of a plastic material having heat dissipating properties (Par 0043).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee and Jung-2 to incorporate the teachings of Wilk by including wherein the support plate is made of a plastic material having heat dissipating properties in order to prevent any high-voltage arcing or other high-voltage leakage effects that could occur over time due to vibration, shock, and debris buildup (Wilk; par 0043).

Claims 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2013/0015718 A1), hereinafter to referred to as Jung-2 in view of Lee et al. (US 2016/0210616 A1).
In regards to claim 10, Jung-2 discloses, in figure 5, a wireless power transmission device (Fig. 5; par 0030) comprising:37 ELFOO63US / SOP115264USa support plate (150) having at least one accommodation groove (152, 153) for accommodating the antenna (111, 112; par 0069) for wireless power transmission. Jung-2 does not clearly disclose at least one antenna for wireless power transmission disposed on one surface of a magnetic field shielding sheet; and an antenna for wireless communication disposed along a side portion of the support plate. 
However, Lee discloses, in figure 5A, at least one antenna (553a) for wireless power transmission disposed on one surface of a magnetic field shielding sheet (551; Par 0127); and an antenna (553c) for wireless communication disposed along a side portion of the support plate (150 as discussed in Jung-2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung-2 to incorporate the teachings of Lee by including at least one antenna for wireless power transmission disposed on one surface of a magnetic field shielding sheet; and an antenna for wireless communication disposed along a side portion of the support plate in order to prevent electromagnetic interference between the IC chips by providing an electromagnetic shielding function (Lee, par 0121).
In regards to claim 11, Jung-2 in view of Lee disclose the wireless power transmission device of claim 10. Jung-2 further discloses, in figure 5, wherein the support plate (150) includes an arrangement groove (152, 153) which is formed inwardly into a side portion thereof so as to accommodate the antenna (111, 112) for wireless communication (grooves 152 and 153 forms inwardly into a side portion defining a side wall 156; Par 0056), wherein the antenna for wireless communication is a conductive member wound a predetermined number of turns around the arrangement groove (Par 0066-0069).
In regards to claim 12, Jung-2 in view of Lee disclose the wireless power transmission device of claim 11. Jung-2 further discloses, in figure 5, wherein a width of the arrangement groove is identical to a wire diameter of the conductive member (Par 0073).
In regards to claim 13, Jung-2 in view of Lee disclose the wireless power transmission device of claim 10. Jung-2 further discloses, in figure 5, wherein the support plate (150) includes two through-holes (155a, 154a) formed to allow both ends of the antenna for wireless communication to pass therethrough (Par 0073).
In regards to claim 14, Jung-2 in view of Lee disclose the wireless power transmission device of claim 13. Jung-2 further discloses, in figure 5, wherein any one of the two through-holes is formed to be relatively located at an inner side of the support plate (155a and 154a are formed to be relatively located at an inner side of the support plate 150; par 0073).
In regards to claim 15, Jung-2 in view of Lee disclose the wireless power transmission device of claim 10. Jung-2 further discloses, in figure 5, further comprising a plate type heat dissipation plate (191; par 0088) disposed on one surface of the magnetic field shielding sheet (551 as discussed in Lee).
In regards to claim 16, Jung-2 in view of Lee disclose the wireless power transmission device of claim 15. Jung-2 further discloses, in figure 5, wherein the heat dissipation plate (191) is any one of a plate type copper plate, aluminum plate, and graphite sheet (Par 0088).
In regards to claim 17, Jung-2 in view of Lee disclose the wireless power transmission device of claim 15. Jung-2 further discloses, in figure 5, further comprising a circuit board (170) electrically connected to the antenna for wireless power transmission (par 0061) and the antenna for wireless communication, wherein: the heat dissipation plate (191) includes a cut portion (191a) formed inwardly into one side thereof to have a predetermined area (Par 0089); and the circuit board (170) is disposed on the cut portion (ground 171 of circuit board 170 is disposed on the cut portion 191a).
In regards to claim 19, Jung-2 in view of Lee disclose the wireless power transmission device of claim 10. Jung-2 further discloses, in figure 5, wherein: the support plate (150) includes a plurality of accommodation grooves (152, 153) formed in each of a first surface (152 right-hand side) and a second surface (153 left-hand side) which are opposite to each other (both 152 and 153 are opposite to each other);39 ELFOO63US / SOP115264USthe antenna for wireless power transmission (111 and 112) is composed of a plurality of flat- plate type coils (111 and 112); any one of the plurality of flat-plate type coils is disposed in a first accommodation groove (111 is disposed in a first accommodation groove 152; Par 0069) formed in the first surface (152 right-hand side); and the other one is disposed in a second accommodation groove  (112 is disposed in a second accommodation grove 153; Par 0069) formed in the second surface (153 left-hand side).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2013/0015718 A1), hereinafter to referred to as Jung-2, Lee et al. (US 2016/0210616 A1), in view of Wilk et al. (2005/0041370 A1), in further view of Choi et al. (US 2014/0265612 A1).
In regards to claim 18, Jung-2 in view of Lee disclose the wireless power transmission device of claim 17, but does not clearly disclose further comprising at least one temperature sensor mounted on one surface of the circuit board, wherein the magnetic field shielding sheet includes a through-hole formed to pass therethrough in a region corresponding to the temperature sensor.
However, Wilk discloses, in figure 8, at least one temperature sensor (570; par 0048) mounted on one surface of the circuit board (170 as discussed in Jung-2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung-2 and Lee to incorporate the teachings of Wilk by including comprising at least one temperature sensor mounted on one surface of the circuit board in 
Jung-2, Lee, and Wilk does not clearly disclose wherein the magnetic field shielding sheet includes a through-hole formed to pass therethrough in a region corresponding to the temperature sensor.
However, Choi discloses, in figure 4, wherein the magnetic field shielding sheet (20) includes a through-hole (H) formed to pass therethrough (Par 0099) in a region corresponding to the temperature sensor (570 as discussed in Wilk).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung-2, Lee, Wilk to incorporate the teachings of Choi by including wherein the magnetic field shielding sheet includes a through-hole formed to pass therethrough in a region corresponding to the temperature sensor in order to prevent leakage of magnetic flux so that the efficiency of the power transmission device is increased and the effective distance of near field communications is also increased (Choi; par 0104).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2013/0015718 A1), hereinafter to referred to as Jung-2, in view of Lee et al. (US 2016/0210616 A1), in further view of Wilk et al. (2005/0041370 A1). 
In regards to claim 20, Jung-2 in view of Lee disclose the wireless power transmission device of claim 19, but does not clearly disclose wherein the support plate is made of a plastic material having heat dissipating properties.
However, Wilk disclose, in figure 3, wherein the support plate (370) is made of a plastic material having heat dissipating properties (Par 0043).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                 /JOHN W POOS/Primary Examiner, Art Unit 2896